Mr. Chief Justice Dunn delivered the opinion of the court: By this appeal the Cincinnati, Indianapolis and Western Railroad Company brings up for review the judgment of the county court of Edgar county confirming a special assessment in favor of the city of Chrisman upon the property of the appellant in that city. The ordinance is the same as that considered in the case of City of Chrisman v. Cusick, (ante, p. 297.) The same objection was made as in that case and the records are identical. For the reasons given in the opinion in that case the judgment in this case must be reversed and the cause remanded. Reversed and remanded.